UNITED STATES COURT OF APPEALS
                              FIFTH CIRCUIT

                                ____________

                                No. 97-50283
                                No. 97-50533
                                ____________


            MARK B. RASMUSSON, et al.,


                                       Plaintiff-Appellants,

            versus


            LAWRENCE E. FROST, et al.,


                                       Defendants-Appellees.



             Appeal from the United States District Court
                   for the Western District of Texas
                             (EP-95-CV-475)


                              November 9, 1998

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The plaintiffs urge various causes of action based on alleged
facts    arising   from   a   criminal       investigation   by   numerous   law

enforcement officials.        As the district court described the case,

“the Plaintiffs, in essence, are complaining of being the targets

of a criminal investigation that failed to produce evidence of

indictable     wrongdoing.”       In     a    detailed,   comprehensive,     and


     *
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
convincing ninety-page Memorandum Opinion and Order entered on May

27,   1997,   the   district   court    determined   that   plaintiffs   are

entitled to no relief because, among other reasons, they have

failed to state a claim, or their claims are barred by limitations,

or the defendants are entitled to summary judgment.

      We agree with the district court that “[t]he complaint in this

action reads more like a script for an Oliver Stone movie than a

suit for civil damages.” Essentially for the reasons stated by the

district court, the judgment is AFFIRMED.




                                       -2-